Citation Nr: 1759726	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the service-connected lumbar sprain with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1970 to October 1975.

This appeal comes to the Board of Veterans' Appeals (Board) October 2008 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Nashville, Tennessee, respectively.  The current agency of original jurisdiction (AOJ) is the VA RO in Nashville, Tennessee.  A claim for an increased disability rating for the service-connected lumbar strain with degenerative changes was received in June 2008.

The October 2008 rating decision denied an increased disability rating in excess of 10 percent for the lumbar spine disability.  The September 2012 rating decision, in pertinent part, granted a 20 percent increased disability rating for the lumbar spine disability effective June 28, 2008 (the date the increased disability rating claim was received by VA).

In May 2013, the Board remanded the issue on appeal to afford the Veteran a Board videoconference hearing.  In July 2013, the Veteran testified at a Board videoconference hearing at the local RO in Nashville Tennessee, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In November 2013, the Board, in pertinent part, remanded the issue on appeal to attempt to obtain Social Security Administration (SSA) disability records.  A negative response indicating that the records had been destroyed making them unavailable was received in November 2014.  Pursuant to June 2016 and September 2017 remand instructions, the Veteran was afforded VA examinations in August 2016 and September 2017 to assist in determining the current severity and impairment of the service-connected lumbar spine disability.  The Board finds that the August 2016 and September 2017 VA examination reports are thorough and adequate and in compliance with the Board's remand instructions; therefore, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     

An October 2017 VA examination report has been associated with the claims file.  While the most recent supplemental statement of the case (dated in October 2017) does not include review of this evidence, the VA examination relates to the issue of service connection for kidney disease, which is not in appellate status before the Board.  As such, the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.


FINDINGS OF FACT

1.  For the entire rating period from June 28, 2008, the lumbar spine strain with degenerative changes has been manifested by symptoms of forward flexion to 40 degrees, painful motion, interference with sitting, standing, weight-bearing, lifting, and bending, flare-ups, and guarding severe enough to result in an abnormal gait.

2.  For the entire rating period from June 28, 2008, the lumbar spine strain with degenerative changes has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, or forward flexion of the thoracolumbar spine to 30 degrees or less.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for lumbar strain with degenerative changes have not been met or more nearly approximated for any part of the increased rating period from June 28, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice was provided to the Veteran in August 2008, prior to the initial adjudication of the claim in October 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the July 2013 Board hearing transcript, and lay statements.  As noted above, SSA records were destroyed and are not available.  See November 2014 response from SSA. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2008, October 2010, August 2012, December 2014, August 2016, and September 2017.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the increased rating issue decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, the September 2017 VA examination report includes joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  As the orthopedic disability at issue is the thoracolumbar spine, there is no opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).        

The Veteran testified at a hearing before the Board in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge took testimony with respect to the issue of an increased rating for lumbar strain with degenerative changes.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the lumbar spine disability, including pain.  As the Veteran presented evidence of symptoms and functional impairments due to the lumbar spine disability and there is additionally medical evidence reflecting clinical measures and assessments of the severity of the lumbar spine disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.          

Increased Rating for Lumbar Sprain with Degenerative Changes

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

The Veteran is in receipt of a 20 percent disability rating for the lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the service-connected lumbar spine disability has been manifested by more severe symptoms than contemplated by the 20 percent disability rating assigned.  See generally June 2008 claim, December 2008 notice of disagreement, May 2016 written brief from the representative.  In an August 2009 substantive appeal (on a VA Form 9), the Veteran reported constant pain resulting in difficulty walking and sleeping associated with the lumbar spine disability.  In a January 2016 written statement, the representative contended that the Veteran is limited in forward flexion, standing, and sitting for long periods of time due to the lumbar spine disability.    

At the July 2013 Board hearing, the Veteran testified that the lumbar spine disability had worsened throughout the appeal period.  The Veteran reported that, in 2008, the lower part of his back would become stiff and numb and he could not bend over or lean backward.  The Veteran reported difficulty driving and sitting for long periods of time.  The Veteran testified that, since 2008, the lumbar spine had continued to deteriorate and he now occasionally required assistance to dress because of an inability to bend over.  The Veteran reported wearing a back brace and using pain medication.  The Veteran testified that he experienced constant back pain that was aggravated by sitting for a long period of time.  

During the course of the appeal period, the Veteran has undergone numerous VA examinations related to the severity of the lumbar spine disability.  The VA examination reports note that the Veteran's lumbar spine pain increases upon lifting, climbing, prolonged sitting, standing, and walking.  See e.g., August 2012 and December 2014 VA examination reports.  VA treatment records dated throughout the course of the appeal and the Veteran's own statements through the course of this appeal reflect consistent reports of chronic low back pain.  See e.g., November 2008, April 2013, and April 2017 VA treatment records.  To avoid unnecessary redundancy, the Board will summarize these reports and treatment records as pertinent.  

A December 2007 VA treatment record notes that the Veteran reported low back pain especially after sitting for too long.  December 2007 through May 2008 VA treatment records note that upon physical examination active range of motion revealed flexion and extension that was 25 percent painful and bilateral rotation and side bending that was 50 percent painful.  The Veteran reported that pain was worse following physical therapy exercises that "would knock him down for days."  

At the August 2008 VA examination, the Veteran reported symptoms of pain, stiffness, and weakness associated with the lumbar spine disability.  The Veteran reported weekly flare-ups of pain lasting approximately three days that are precipitated by walking, sitting, and bending and alleviated by moving and stretching.  The Veteran reported an inability to sleep during flare-ups.  The Veteran reported that his then-spouse occasionally helped him dress.  Upon physical examination in August 2008, range of motion testing revealed lumbar spine flexion to 70 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 25 degrees.  No additional loss of motion due to pain, fatigue, or loss of endurance was noted upon repetition.    

An August 2008 VA treatment record notes that lumbar spine mobility was restricted during forward flexion, bilateral lateral flexion, and extension.  An antalgic gait was noted.  An October 2008 VA treatment record notes that the Veteran reported constant low back pain aggravated by spontaneous movement, bending, lifting, twisting, and standing/walking for long periods.  Upon physical examination in October 2008, range of motion testing revealed lumbar flexion between 40 to 60 degrees with pain, extension from 20 to 25 degrees with pain, bilateral side bending between 15 to 20 degrees with pain, and bilateral rotation within functional limits with pain.  A November 2008 VA treatment record notes low back pain and decreased lumbar range of motion.

At the October 2010 VA examination, the Veteran reported that lumbar spine symptoms prevent him from sleeping well and sitting/walking for long periods of time as well as an inability to bend due to back problems.  The Veteran reported weekly flare-ups with an average duration of one to two days precipitated by movement or bending/sitting for too long, but also occur spontaneously.  During flare-ups, the Veteran reported having to severely limit activity.

Upon physical examination in October 2010, the Veteran's gait was noted as abnormal and described as "stooped, walks very slowly using walker, unsteady on feet."  Pain, tenderness, and weakness was noted upon physical examination as well as muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing was recorded on the examination as limitation of flexion and extension to 0 degrees and bilateral lateral flexion and rotation to 10 degrees with objective evidence of pain on active range of motion.  No additional limitation of motion was noted upon repetition.  Decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased lower extremity strength, and pain also noted.    

At the August 2012 VA examination, the Veteran reported flare-ups of low back pain.  Range of motion testing revealed lumbar spine forward flexion to 60 degrees, extension to 20 degrees, and bilateral lateral bending and rotation to 20 degrees.  Objective evidence of painful motion was noted in all planes.  No additional limitation of motion was noted upon repetition.  Functional impairment of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weightbearing as well as guarding/muscle spasms severe enough to result in an abnormal gait were noted.  

June and August 2014 VA treatment records note that the Veteran reported low back pain that is increased with prolonged standing, weight bearing, and walking and decreased with rest and laying down.  The treatment records note that trunk range of motion was generally limited by at least 50 percent on all planes due to pain and stiffness.

At the December 2014 VA examination, the Veteran reported weekly flare-ups lasting for less than one day of severe low back pain with locking making him unable to move.  Localized tenderness resulting in abnormal gait was noted.  Range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation to 20 degrees with decreased range of motion and weakness contributing to functional loss.  Upon repetition, additional loss of motion of flexion to 40 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation to 10 degrees due to pain, fatigue, weakness, lack of endurance, and incoordination was noted.  The VA examiner indicated that, based on the clinical presentation, examination findings, and Veteran's statements, she was unable to opine as to additional loss of range of motion in degrees during repeated use over time or flare-ups without resorting to mere speculation.    

An April 2016 VA treatment record notes that the Veteran reported low back pain aggravated by walking, bending over, and sitting for long periods of time with medications providing some relief.  The Veteran reported morning stiffness associated with the lumbar spine.  Upon physical examination in April 2016, range of motion testing revealed flexion to 40 degrees with "R1 at 10" degrees, extension to 10 degrees with noted familiar pain, bilateral side bending to 20 degrees, and bilateral rotation to 10 degrees.  

At the August 2016 VA examination, the Veteran reported flare-ups of increased lumbar spine pain with any movement and sitting.  The Veteran reported only being able to stand, walk, or sit for short periods of time.  The VA examination report notes that lumbar spine range of motion measurements were unable to be recorded because the Veteran refused to perform the examination due to pain.  Guarding resulting in abnormal gait or spinal contour was noted.  

At the September 2017 VA examination, the Veteran reported chronic low back pain worsened with prolonged sitting, standing, or heavy lifting as well as flare-ups of pain with difficulty moving the back.  The VA examiner noted limited range of motion and increased pain with prolonged sitting, standing, walking, pushing, pulling, and movement of the spine.  

Range of motion testing in September 2017 revealed flexion to 40 degrees, extension to 5 degrees, and bilateral lateral flexion and rotation to 10 degrees with pain limiting range of motion.  Evidence of pain on weightbearing was noted.  Evidence of pain on passive range of motion testing or in non-weight-bearing was not noted.  No additional loss of motion was noted upon repetition.  The VA examiner indicated that, based on the clinical presentation, examination findings, and Veteran's statements, she was unable to opine as to additional loss of range of motion in degrees during repeated use over time or flare-ups without resorting to mere speculation.     

After a review of all the evidence, the Board finds that, for the entire rating period from June 28, 2008, the lumbar strain with degenerative changes has been manifested by symptoms of forward flexion to 40 degrees, painful motion, interference with sitting, standing, weight-bearing, lifting, and bending, flare-ups, and guarding severe enough to result in an abnormal gait, which more nearly approximates the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board finds that an increased disability rating in excess of 20 percent under Diagnostic Code 5242 for the lumbar spine disability is not warranted for any part of the increased rating period from June 28, 2008.  The next higher rating in excess of 20 percent (40 percent) under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine limited at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

As noted above, range of motion testing conducted in October 2010 was recorded on the examination as limitation of flexion and extension to 0 degrees.  The VA examiner further notes no ankylosis of the thoracolumbar spine.  The August 2016 VA examiner noted that he was unable to record lumbar spine range of motion measurements because the Veteran refused to perform the examination due to pain.  To the extent that the Veteran is asserting that he has pain throughout lumbar spine range of motion, this cannot form the basis for a higher rating for the lumbar spine, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  In Mitchell, 25 Vet. App. at 43, the Court rejected such assertion that pain, even if a veteran experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  

The Board finds that the October 2010 notation reflects reports of pain throughout range of motion on examination and not true limitation of motion to 0 degrees - i.e., ankylosis, which the October 2010 VA examiner specifically found was not present.  Apart from the findings at the time of the October 2010 VA examination and the Veteran's refusal to perform range of motion testing at the time of the August 2016 VA examination, range of motion testing conducted throughout the appeal period reflects, at worse, lumbar spine forward flexion to 40 degrees with objective evidence of painful motion at 40 degrees.  See December 2014 and September 2017 VA examination reports.  The VA examination reports consistently note that there is not ankylosis of the thoracolumbar spine during any part of the appeal period.  See October 2010, August 2012, December 2014, September 2017 VA examination reports.  The Board finds that the evidence of record does not more nearly approximate limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as needed for the next higher (40 percent) disability rating.  For these reasons, a disability rating in excess of 20 percent for the lumbar spine disability is not warranted under the General Rating Formula for the Spine for any part of the increased rating period from June 28, 2008.  38 C.F.R. § 4.71a.  

The Board has considered whether a higher disability rating for the lumbar spine disability is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, there is no question that the lumbar spine disability has caused painful motion, which has restricted overall motion.  The Veteran has consistently reported chronic lumbar spine pain and stiffness; however, as noted above, taking into account additional functional limitation due to pain, the VA examination reports and VA treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 40 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the lumbar spine disability. 

The Board further finds that a higher (40 percent) disability rating is also not warranted under the formula for rating Intervertebral Disc Syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The October 2010 VA examination reports note one incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The VA examination reports and VA treatment records note no other instances of incapacitating episodes associated with the lumbar spine disability during the appeal period.  The Board finds that the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.         

Further, the Board finds that any additional separate ratings for neurological impairment associated with the lumbar spine disability are not warranted for any part of the rating period from June 28, 2008.  Service connection has already been established for right and left lower extremity radiculopathy.  See e.g., September 2017 Board decision, November 2017 rating decision.  The VA examination reports note no bowel or bladder dysfunction, or any or any other signs of symptoms attributable to the lumbar spine disability.  The October 2010 VA examination report notes that the occasional involuntary bowel movement and urinary incontinence are not related to the service-connected lumbar spine disability.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment associated with lumbar spine disability (beyond the already service-connected right and left lower extremity radiculopathy) is not warranted for any part of the increased rating period.

Finally there is no evidence of record of any scars associated with the lumbar spine disability nor has the Veteran asserted otherwise.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for scars related to the service-connected lumbar spine disability.  38 C.F.R. § 4.118.    

Extraschedular Referral Considerations

The Board has considered whether referral for an extraschedular rating is warranted for the lumbar strain with degenerative changes for any part of the increased rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The lumbar strain with degenerative changes has been manifested by symptoms of forward flexion to 40 degrees, painful motion, interference with sitting, standing, weight-bearing, lifting, and bending, flare-ups, and guarding severe enough to result in an abnormal gait.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), muscle spasms of the spine and limitation of motion (Diagnostic Codes 5235 to 5242 (spine)), including motion limited due to orthopedic factors such as pain and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Interference with sitting, standing, and weightbearing are specifically incorporated into the rating criteria.  See 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).    

As for functional impairment with respect to forward or lateral bending, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  Further, as to functional impairment with respect to lifting, the lifting of day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As noted above, to the extent that lifting requires forward flexion or lateral bending, forward flexion and lateral bending are part of the schedular rating criteria.   

To the extent that bending and lifting causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 4 (2011) (the majority of 38 C.F.R.	 § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  In this case, comparing the disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the lumbar strain with degenerative changes, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, a TDIU has been granted from June 28, 2008.  See September 2017 Board decision.     


ORDER

An increased disability rating in excess of 20 percent for lumbar strain with degenerative changes is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


